Exhibit REVOLVING CREDIT AND SECURITY AGREEMENT PNC BANK, NATIONAL ASSOCIATION (AS A LENDER, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT) WITH JOHNSON OUTDOORS INC. JOHNSON OUTDOORS WATERCRAFT INC. JOHNSON OUTDOORS MARINE ELECTRONICS LLC JOHNSON OUTDOORS GEAR LLC JOHNSON OUTDOORS DIVING LLC UNDER SEA INDUSTRIES, INC. AND TECHSONIC INDUSTRIES, INC. (AS BORROWERS) Arranged by: PNC CAPITAL MARKETS LLC (AS LEAD MANAGER AND SOLE BOOKRUNNER) September29, TABLE OF CONTENTS I.. DEFINITIONS 1 1.1. Accounting Terms 1 1.2. General Terms 1 1.3. Uniform Commercial Code Terms 26 1.4. Certain Matters of Construction 27 1.5. Fiscal Periods 27 II. ADVANCES, PAYMENTS 27 2.1. Revolving Advances 27 2.2. Procedure for Revolving Advances Borrowing 30 2.3. Disbursement of Advance Proceeds 32 2.4. Swing Loans. 32 2.5. Maximum Advances 33 2.6. Repayment of Advances 33 2.7. Repayment of Excess Advances 34 2.8. Statement of Account 34 2.9. Letters of Credit 34 2.10. Issuance of Letters of Credit 34 2.11. Requirements For Issuance of Letters of Credit 35 2.12. Disbursements, Reimbursement 36 2.13. Repayment of Participation Advances 37 2.14. Documentation 37 2.15. Determination to Honor Drawing Request 37 2.16. Nature of Participation and Reimbursement Obligations 38 2.17. Indemnity 39 2.18. Liability for Acts and Omissions 39 2.19. Additional Payments 41 2.20. Manner of Borrowing and Payment. 41 2.21. Mandatory Prepayments 44 2.22. Use of Proceeds 45 2.23. Defaulting Lender 45 III. INTEREST AND FEES. 46 3.1. Interest 46 3.2. Letter of Credit Fees. 46 3.3. Facility Fee 47 3.4. Fee Letter and Appraisal Fees. 47 3.5. Computation of Interest and Fees 48 3.6. Maximum Charges 48 3.7. Increased Costs 48 3.8. Basis For Determining Interest Rate Inadequate or Unfair 49 3.9. Capital Adequacy. 50 3.10. Gross Up for Taxes 50 3.11. Withholding Tax Exemption. 50 i IV. COLLATERAL:GENERAL TERMS 51 4.1. Security Interest in the Collateral 51 4.2. Perfection of Security Interest 51 4.3. Disposition of Collateral 52 4.4. Preservation of Collateral 52 4.5. Ownership of Collateral. 53 4.6. Defense of Agent’s and Lenders’ Interests 53 4.7. Books and Records 54 4.8. Financial Disclosure 54 4.9. Compliance with Laws 54 4.10. Inspection of Premises 54 4.11. Insurance 55 4.12. Failure to Pay Insurance 56 4.13. Payment of Taxes 56 4.14. Payment of Leasehold Obligations 56 4.15. Receivables. 56 4.16. Inventory 58 4.17. Maintenance of Equipment 59 4.18. Exculpation of Liability 59 4.19. Environmental Matters. 59 4.20. Financing Statements 61 V. REPRESENTATIONS AND WARRANTIES. 61 5.1. Authority 61 5.2. Formation and Qualification. 62 5.3. Survival of Representations and Warranties 62 5.4. Tax Returns 62 5.5. Financial Statements. 63 5.6. Entity Names 63 5.7. O.S.H.A. and Environmental Compliance 64 5.8. Solvency; No Litigation, Violation, Indebtedness or Default; ERISA Compliance. 64 5.9. Patents, Trademarks, Copyrights and Licenses 65 5.10. Licenses and Permits 66 5.11. Default of Indebtedness 66 5.12. No Default 66 5.13. No Burdensome Restrictions 66 5.14. No Labor Disputes 66 5.15. Margin Regulations 67 5.16. Investment Company Act 67 5.17. Disclosure 67 5.18. Delivery of Ridgestone Loan Documents and Subordinated Loan Documentation 67 5.19. Swaps 67 5.20. Conflicting Agreements 67 5.21. Application of Certain Laws and Regulations 67 5.22. Business and Property of Borrowers 68 5.23. Section 20 Subsidiaries 68 5.24. Anti-Terrorism Laws. 68 5.25. Trading with the Enemy 69 5.26. Federal Securities Laws 69 5.27. Equity Interests 69 5.28. Advances from Foreign Subsidiaries 69 ii VI. AFFIRMATIVE COVENANTS. 69 6.1. Payment of Fees 69 6.2. Conduct of Business and Maintenance of Existence and Assets 69 6.3. Violations 70 6.4. Government Receivables 70 6.5. Financial Covenants. 70 6.6. Execution of Supplemental Instruments 71 6.7. Payment of Indebtedness 71 6.8. Standards of Financial Statements 71 6.9. Federal Securities Laws 71 6.10. Post Closing. 71 VII. NEGATIVE COVENANTS. 72 7.1. Merger, Consolidation, Acquisition and Sale of Assets. 72 7.2. Creation of Liens 72 7.3. Guarantees 72 7.4. Investments 72 7.5. Loans 73 7.6. Capital Expenditures 73 7.7. Dividends 73 7.8. Indebtedness 73 7.9. Nature of Business 73 7.10. Transactions with Affiliates 74 7.11. Leases 74 7.12. Subsidiaries 74 7.13. Fiscal Year and Accounting Changes 74 7.14. Pledge of Credit 74 7.15. Amendment of Articles of Incorporation, By-Laws or Certificate of Formation, Operating Agreement 74 7.16. Compliance with ERISA 74 7.17. Prepayment of Indebtedness 75 7.18. Anti-Terrorism Laws 75 7.19. Membership/Partnership Interests 75 7.20. Trading with the Enemy Act 75 7.21. Subordinated Loan Documentation 75 7.22. Other Agreements 76 iii VIII. CONDITIONS PRECEDENT. 76 8.1. Conditions to Initial Advances 76 8.2. Conditions to Each Advance 79 IX. INFORMATION AS TO BORROWERS. 80 9.1. Disclosure of Material Matters 80 9.2. Schedules 80 9.3. Environmental Reports 81 9.4. Litigation 81 9.5. Material Occurrences 81 9.6. Government Receivables 81 9.7. Annual Financial Statements 81 9.8. Quarterly Financial Statements 82 9.9. Monthly Financial Statements 82 9.10. Other Reports 82 9.11. Additional Information 82 9.12. Projected Operating Budget 83 9.13. Variances From Operating Budget 83 9.14. Notice of Suits, Adverse Events 83 9.15. ERISA Notices and Requests 83 9.16. Quarterly Restructuring Updates 84 9.17. Additional Documents 84 X. EVENTS OF DEFAULT. 84 10.1. Nonpayment 84 10.2. Breach of Representation 84 10.3. Financial Information 84 10.4. Judicial Actions 84 10.5. Noncompliance 85 10.6. Judgments 85 10.7. Bankruptcy 85 10.8. Inability to Pay 85 10.9. Intentionally Omitted. 85 10.10. Material Adverse Effect 85 10.11. Lien Priority 85 10.12. Ridgestone Default or Subordinated Loan Default 85 10.13. Cross Default 85 10.14. Breach of Guaranty 86 10.15. Change of Ownership 86 10.16. Invalidity 86 10.17. Licenses 86 10.18. Seizures 86 10.19. Operations 86 10.20. Pension Plans 87 10.21. Canadian Loan Documents 87 iv XI. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT. 87 11.1. Rights and Remedies. 87 11.2. Agent’s Discretion 88 11.3. Setoff 89 11.4. Rights and Remedies not Exclusive 89 11.5. Allocation of Payments After Event of Default 89 XII. WAIVERS AND JUDICIAL PROCEEDINGS. 90 12.1. Waiver of Notice 90 12.2. Delay 90 12.3. Jury Waiver 90 XIII. EFFECTIVE DATE AND TERMINATION. 90 13.1. Term 90 13.2. Termination 91 XIV. REGARDING AGENT. 91 14.1. Appointment 91 14.2. Nature of Duties 92 14.3. Lack of Reliance on Agent and Resignation 92 14.4. Certain Rights of Agent 93 14.5. Reliance 93 14.6. Notice of Default 93 14.7. Indemnification 93 14.8. Agent in its Individual Capacity 93 14.9. Delivery of Documents 94 14.10. Borrowers’ Undertaking to Agent 94 14.11. No Reliance on Agent’s Customer Identification Program 94 14.12. Other Agreements 94 XV. BORROWING AGENCY. 94 15.1. Borrowing Agency Provisions. 94 15.2 Waiver of Subrogation 95 v XVI. MISCELLANEOUS. 95 16.1. Governing Law 95 16.2. Entire Understanding. 96 16.3. Successors and Assigns; Participations; New Lenders. 98 16.4. Application of Payments 100 16.5. Indemnity 101 16.6. Notice 101 16.7. Survival 103 16.8. Severability 103 16.9. Expenses 103 16.10. Injunctive Relief 104 16.11. Consequential Damages 104 16.12. Captions 104 16.13. Counterparts; Facsimile Signatures 104 16.14. Construction 104 16.15. Confidentiality; Sharing Information 104 16.16. Publicity 105 16.17. Certifications From Banks and Participants; USA PATRIOT Act 105 vi LIST OF EXHIBITS AND SCHEDULES Exhibits Exhibit 1.2 Borrowing Base Certificate Exhibit 2.1(a) Form of Revolving Credit Note Exhibit 2.4(a) Swing Loan Note Exhibit 2.4(b) Swing Loan Request Exhibit 5.5(b) Financial Projections Exhibit 8.1(k) Financial Condition Certificate Exhibit 16.3 Commitment Transfer Supplement Schedules Schedule 1.2 Permitted Encumbrances Schedule 4.5 Equipment and Inventory Locations Schedule 4.15(c) Chief Executive Offices Schedule 4.15(g) Deposit and Investment Accounts Schedule 4.19 Real Property Schedule 5.1 Consents Schedule 5.2(a) States of Qualification and Good Standing Schedule 5.2(b) Subsidiaries Schedule 5.4 Federal Tax Identification Number Schedule 5.6 Prior Names Schedule 5.7 Environmental Schedule 5.8(b) Litigation Schedule 5.8(d) Plans Schedule 5.9 Intellectual Property, Source Code Escrow Agreements Schedule 5.10 Licenses and Permits Schedule 5.14 Labor Disputes Schedule 7.3 Guarantees vii REVOLVING CREDIT AND SECURITY AGREEMENT Revolving Credit and Security Agreement dated as of September 29, 2009 among Johnson Outdoors Inc., a Wisconsin corporation, Johnson Outdoors Watercraft Inc., a Delaware corporation, Johnson Outdoors Marine Electronics LLC., a Delaware limited liability company, Johnson Outdoors Gear LLC, a Delaware limited liability company, Johnson Outdoors Diving LLC, a Delaware limited liability company, Under Sea Industries, Inc., a Delaware corporation and Techsonic Industries, Inc., an Alabama corporation (each a “Borrower”, and collectively “Borrowers”), the financial institutions which are now or which hereafter become a party hereto (collectively, the “Lenders” and each individually a “Lender”) and PNC Bank, National Association (“PNC”), as administrative agent and collateral agent for Lenders (PNC, in such capacity, the “Agent”). IN CONSIDERATION of the mutual covenants and undertakings herein contained, Borrowers, Lenders and Agent hereby agree as follows: I.DEFINITIONS. 1.1.Accounting Terms.As used in this Agreement, the Other Documents or any certificate, report or other document made or delivered pursuant to this Agreement, accounting terms not defined in Section 1.2 or elsewhere in this Agreement and accounting terms partly defined in Section 1.2 to the extent not defined, shall have the respective meanings given to them under GAAP; provided, however, whenever such accounting terms are used for the purposes of determining compliance with financial covenants in this Agreement, such accounting terms shall be defined in accordance with GAAP as applied in preparation of the audited financial statements of Borrowers for the fiscal year ended October 3, 1.2.General Terms.For purposes of this Agreement the following terms shall have the following meanings: “Accountants” shall have the meaning set forth in Section 9.7 hereof. “Administrative Services Agreements” shall mean, collectively, that certain (i) Services Agreement between JOI and Johnson Outdoors Gear, LLC, a Delaware limited liability company, dated October 4, 2008 and (ii) Services Agreement between JOI and Johnson Outdoors Diving, LLC, a Delaware limited liability company, dated October 4, 2007. “Advance Rates” shall have the meaning set forth in Section 2.1(a)(y)(iii) hereof. “Advances” shall mean and include the Revolving Advances, Letters of Credit and the Swing Loans, and any portion(s) thereof. “Affiliate” of any Person shall mean (a) any other Person which, directly or indirectly, is in control of, is controlled by, or is under common control with such Person, or (b) any Person who is a director, managing member, general partner or senior officer (i) of such Person, (ii) of any Subsidiary of such Person or (iii) of any Person described in clause (a) above.For purposes of this definition, control of a Person shall mean the power, direct or indirect, (x) to vote 5% or more of the Equity Interests having ordinary voting power for the election of directors of such Person or other Persons performing similar functions for any such Person, or (y) to direct or cause the direction of the management and policies of such Person whether by ownership of Equity Interests, contract or otherwise. 1 “Affiliate Earnings Before Interest and Taxes” shall mean for any period the sum of (i) net income (or loss) of all non-Borrower direct and indirect Subsidiaries of JOI (other than Johnson Outdoors Canada Inc.) for such period (excluding extraordinary gains and losses), plus (ii) all interest expense of all non-Borrower direct and indirect Subsidiaries of JOI (other than Johnson Outdoors Canada Inc.) for such period, plus (iii) all charges against income ofallnon-Borrower direct and indirect Subsidiaries of JOI (other than Johnson Outdoors Canada Inc.) for such period for federal, state and local taxes. “Affiliate EBITDA” shall mean for any period the sum of (i) Affiliate Earnings Before Interest and Taxes for such period, plus (ii) depreciation expenses of all non-Borrower direct and indirect Subsidiaries of JOI(other than Johnson Outdoors Canada Inc.) for such period, plus (iii) amortization expenses of all non-Borrower direct and indirect Subsidiaries of JOI(other than Johnson Outdoors Canada Inc.) for such period, plus (iv) non-cash stock compensation expenses and non-cash pension expenses of all non-Borrower direct and indirect Subsidiaries of JOI(other than Johnson Outdoors Canada Inc.) for such period, plus (v) up to an aggregate of $5,000,000 for fiscal years 2009 and 2010 (such $5,000,000 limit is on a combined basis for both fiscal years) for severance costs actually incurred by all non-Borrower direct and indirect Subsidiaries of JOI (other than Johnson Outdoors Canada Inc.) for such period in each case acceptable to Agent and subject to documentation reasonably satisfactory to Agent, minus (vi) non-cash income of all non-Borrower direct and indirect Subsidiaries of JOI (other than Johnson Outdoors Canada Inc.) for such period, plus (vii) other non-cash items of all non-Borrower direct and indirect Subsidiaries of JOI (other than Johnson Outdoors Canada Inc.) reducing JOI’s consolidated net income (other than any such items which reflect on an accrual or reserve for a future cash charge or expense). “Agent” shall have the meaning set forth in the preamble to this Agreement and shall include its successors and permitted assigns. “Agreement” shall mean this Revolving Credit and Security Agreement, as the same may be amended, restated, supplemented or otherwise modified from time to time. “Alternate Base Rate” shall mean, for any day, a rate per annum equal to the highest of (i) the Base Rate in effect on such day, (ii) the Federal Funds Open Rate in effect on such day plus one half of one-percent (0.50%), and (iii) the sum of the Daily LIBOR Rate in effect on such day plus one percent (1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not unlawful. “Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or money laundering, including Executive Order No. 13224, the USA PATRIOT Act, the Applicable Laws comprising or implementing the Bank Secrecy Act and the Applicable Laws administered by the United States Treasury Department’s Office of Foreign Asset Control (as any of the foregoing Applicable Laws may from time to time be amended, renewed, extended, or replaced). 2 “Applicable Law” shall mean all laws, rules and regulations applicable to the Person, conduct, transaction, covenant, Other Document or contract in question, including all applicable common law and equitable principles; all applicable provisions of all applicable state, federal and foreign constitutions, statutes, rules, regulations and orders of any Governmental Body, and all orders, judgments and decrees of all courts and arbitrators. “Authority” shall have the meaning set forth in Section 4.19(d) hereof. “Base Rate” shall mean the base commercial lending rate of PNC as publicly announced to be in effect from time to time, such rate to be adjusted automatically, without notice, on the effective date of any change in such rate.This rate of interest is determined from time to time by PNC as a means of pricing some loans to its customers and is neither tied to any external rate of interest or index nor does it necessarily reflect the lowest rate of interest actually charged by PNC to any particular class or category of customers of PNC. “Benefited Lender” shall have the meaning set forth in Section 2.20(e) hereof. “Blocked Accounts” shall have the meaning set forth in Section 4.15(g) hereof. “Blocked Account Bank” shall have the meaning set forth in Section 4.15(g) hereof. “Blocked Person” shall have the meaning set forth in Section 5.24(b) hereof. “Borrower” or “Borrowers” shall have the meaning set forth in the preamble to this Agreement and shall extend to all permitted successors and assigns of such Persons. “Borrowers on a Consolidated Basis” shall mean the consolidation in accordance with GAAP of the accounts or other items of the Borrowers and their respective
